Exhibit 10.24

EXECUTION COPY


AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) between ScanSource,
Inc., a South Carolina corporation (“Company”), and Gerald Lyons (“Executive”)
(collectively the “Parties”) is effective as of July 1, 2014 (“Effective Date”).
BACKGROUND
The Company and the Executive are parties to that certain Amended and Restated
Employment Agreement originally dated as of July 25, 2012 (the “Existing
Agreement”), which Existing Agreement expires June 30, 2014.
The Company desires to continue to employ Executive as Senior Vice President of
Finance and Principal Accounting Officer, and Executive is willing to continue
to serve in such capacity, and the parties desire to document the terms and
conditions of such employment as stated in this Agreement.
In consideration of the foregoing and of the mutual commitments below, including
but not limited to the grant of a performance-based restricted stock unit award
and the provision of modified severance and other benefits and restrictive
covenants (as further described below), and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:
1.Employment. On the Effective Date, Executive will be employed in the capacity
stated above with such commensurate responsibilities as are assigned to him by
the Company’s Board of Directors (the “Board”), the Compensation Committee of
the Board (the “Compensation Committee”) or Chief Financial Officer (the “CFO”)
or, in the discretion of the Board or the Compensation Committee, the Chief
Executive Officer (the “CEO”). Executive will report directly to the CFO or, in
the discretion of the Board or the Compensation Committee, the CEO.
2.    Employment Period. 
(a)    Unless earlier terminated in accordance with Section 5, the Agreement
shall be for a term (the “Employment Period”), beginning on the Effective Date
and ending on June 30, 2017, the Employment Period End Date. Provided, however,
that if a Change in Control, as defined in Exhibit C hereto, occurs during the
Employment Period, the ending date of the Employment Period will be extended so
that it expires on the later of the Employment Period End Date or the first
anniversary of the date on which the Change in Control initially occurred.
(b)    If the Company does not renew the Agreement, or enter into a new
employment agreement with Executive with the same or similar terms as the
Agreement,




--------------------------------------------------------------------------------



as of the Employment Period End Date, the Executive may choose one of the
following two options: (i) the Executive will voluntarily resign from employment
with the Company as of the Employment Period End Date and the Company will pay
to Executive, on the 30th day after the Employment Period End Date, an amount
equal to one (1) times the highest combined annual Base Salary and Variable
Compensation earned by Executive from the Company, including any such amounts
earned but deferred, in the last three (3) fiscal years before the Employment
Period End Date, less normal withholdings; or (ii) the Executive may elect to
continue employment with the Company on an at-will basis and, for a maximum of
one year following the Employment Period End Date, receive the same salary and
incentive compensation opportunity as in effect in the last year of the
Agreement.
The Parties agree and acknowledge that: (i) nothing in this Section 2(b) nor any
action the Company may take pursuant to this Section 2(b) will give rise to a
claim by Executive for termination without Cause, termination for Good Reason,
or termination due to the Executive’s Retirement or the normal expiration of the
Executive’s Employment Period or for Severance Benefits or any amounts or
benefits other than those specifically enumerated in this Section 2(b); (ii)
Executive will not be entitled to receive any amounts or benefits under this
Section 2(b) if Executive is otherwise entitled to receive or receives benefits
under Section 6(a)(iii) of this Agreement or if Executive is in violation of
Section 11; and (iii) Executive must execute and provide to the Company a
Release, and the period for revoking same must have expired, before the 30th day
following the Employment Period End Date in order to receive any amounts or
benefits under this Section 2(b). Nothing in this Section 2(b) will prohibit
Executive’s employment from being terminated for Cause or for any other event
enumerated in this Agreement.
3.    Extent of Service.  During the Employment Period, Executive agrees to
devote his business time, attention, skill and efforts exclusively to the
faithful performance of his duties hereunder. Provided, however, that it shall
not be a violation of this Agreement for Executive to (i) devote reasonable
periods of time to charitable and community activities and, with the approval of
the CFO, industry or professional activities, and/or (ii) manage personal
business interests and investments, so long as these activities do not interfere
with the performance of Executive’s responsibilities under this Agreement.
4.    Compensation and Benefits; Policies.
(a)    Base Salary.  During the Employment Period, the Company will pay to
Executive a base salary at the rate specified on Exhibit A (“Base Salary”), less
normal withholdings, payable in equal monthly or more frequent installments as
are customary under the Company’s payroll practices from time to time. The CFO
will review the Executive’s Base Salary annually and make recommendations to the
Compensation Committee, which Compensation Committee may increase (but not
decrease) Executive’s Base Salary from year to year. This annual review of
Executive’s Base Salary will consider, among other things, Executive’s
performance and the Company’s performance. If Executive becomes eligible during
the Employment Period to receive benefits under the Company’s short-term
disability policy, the Company will continue to pay Executive’s Base Salary;

2





--------------------------------------------------------------------------------



provided, however, that Executive’s Base Salary during such period will be
reduced by any amounts Executive receives under the short-term disability
policy.
(b)    Equity Compensation, Variable Compensation, Savings and Retirement
Plans.  During the Employment Period, Executive will be entitled to participate
in all deferred compensation, savings and retirement plans, practices, policies
and programs applicable to executive officer direct reports to the CEO of the
Company (the “Peer Executives”) pursuant to their terms. The Executive will also
be eligible to receive certain equity-based compensation and certain cash-based
variable compensation (such cash-based compensation, the “Variable
Compensation”), in each case based on the performance or other criteria
established periodically by the Committee, as specified on Exhibit A. The
Committee, at its discretion, may award to Executive additional bonuses or other
amounts as it deems necessary or deserving based on Executive’s performance. The
Executive also will be eligible to receive such additional benefits as are
described on Exhibit A.
(c)    Welfare Benefit Plans.  During the Employment Period, Executive and
Executive’s eligible dependents may participate pursuant to their terms in the
welfare benefit plans, practices, policies and programs provided by the Company
which may include, medical, prescription, dental, disability, employee life,
group life, accidental death and travel accident insurance plans and programs
(the “Welfare Plans”) to the extent applicable to Peer Executives. Contributions
will be required by the Executive.  The Company may, in its sole discretion,
modify, or change its Welfare Plans.
(d)    Expenses.  During the Employment Period, Executive will be entitled to
receive reimbursement for all reasonable expenses incurred by Executive in
accordance with the policies, practices and procedures of the Company and such
reimbursements will be made no later than the last day of the year immediately
following the year in which Executive incurs the reimbursable expense. The
amount of reimbursable expenses incurred in one taxable year shall not affect
the expenses eligible for reimbursement in any other taxable year. No right to
reimbursement is subject to liquidation or exchange for other benefits.
(e)    Fringe Benefits. During the Employment Period, Executive will be entitled
to fringe benefits, if any, in accordance with the plans, practices, programs
and policies of the Company in effect for Peer Executives.
(f)    Vacation.  During each fiscal year during the Employment Period,
Executive will be entitled to no less than the number of days of paid vacation
specified on Exhibit A.  Executive may take vacation at the times Executive
reasonably requests, subject to the prior approval of the person specified on
Exhibit A.   Unused vacation time will not carry over to the next fiscal year
and will not be paid upon termination of employment.
(g)    Clawback. Executive is subject to and will comply with the Company’s
Compensation Recovery Policy (“Clawback Policy”) as the same may be revised or
amended from time to time as applicable to Executive. In addition, Executive
agrees that he shall be

3





--------------------------------------------------------------------------------



subject to the Company’s Stock Ownership and Retention Policy, as in effect from
time to time, if and to the extent applicable to Executive.
5.    Termination of Employment.
(a)    Death, Retirement or Disability.  Executive’s employment terminates
automatically upon Executive’s death or Retirement during the Employment
Period.  For purposes of this Agreement, “Retirement” means, unless the
Compensation Committee determines otherwise, the occurrence of both (i) the
Executive’s non-Cause termination of employment with the Company at any time on
or after attaining a minimum age of 55 with 10 or more years of employment with
the Company, and (ii) the Compensation Committee’s determination that the
Executive’s termination qualifies as a retirement. If the Company determines
that the Executive has become disabled during the Employment Period (pursuant to
the definition of Disability set forth below), it may give to Executive written
notice of its intention to terminate Executive’s employment. Executive’s
employment with the Company will terminate effective on the 30th day after
receipt of such written notice by Executive (the “Disability Effective Date”),
unless, within the 30 days after such receipt, Executive has returned to
full-time performance of Executive’s duties. For purposes of this Agreement,
“Disability” means a mental or physical disability as determined by the Board in
accordance with standards and procedures similar to those under the Company’s
long-term disability plan, if any. If the Company has no long-term disability
plan, “Disability” will mean the inability of Executive, as determined by the
Board, to perform the essential functions of his regular duties and
responsibilities, with or without reasonable accommodation, due to a medically
determinable physical or mental condition which has lasted (or can reasonably be
expected to last) for twelve workweeks in any twelve-month period. At the
request of Executive or his personal representative, the Board’s determination
that the Disability of Executive has occurred will be certified by two
physicians mutually agreed upon by Executive, or his personal representative,
and the Company.  If the two physicians are unwilling to certify that the
Executive is disabled, Executive’s termination will be deemed a termination by
the Company without Cause and not a termination because of his Disability.
(b)    Termination by the Company.  The Company may terminate Executive’s
employment with or without Cause.  For purposes of this Agreement, “Cause”
means:
(i)    engaging in unethical or illegal conduct or misconduct, which includes
but is not limited to violations of the Company’s policies concerning employee
conduct; or
(ii)    the Executive’s breach of any material (as determined by the Board or
the Compensation Committee) term of this Agreement.
Regardless of whether Executive’s employment initially is considered to be
terminated for any reason other than Cause, the Executive’s employment will be
considered to have been terminated for Cause for purposes of this Agreement if
the Board or the Committee determines after Executive’s employment ends that the
Executive violated Section 5(b) above while employed.

4





--------------------------------------------------------------------------------



(c)    Termination by Executive.  Executive’s employment may be terminated by
Executive for Good Reason or no reason.  For purposes of this Agreement, “Good
Reason” means:
(i)    without the consent of Executive, the assignment to Executive of any
duties materially inconsistent for Peer Executives, excluding an isolated,
insubstantial, and inadvertent action taken in good faith which is remedied by
the Company promptly after receipt of notice from Executive;
(ii)    a material reduction, without the consent of the Executive, by the
Company in Executive’s Base Salary or a material reduction in Executive’s
Variable Compensation opportunity;
(iii)    the failure by the Company (A) to continue in effect any compensation
plan in which Executive participates as of the Effective Date that is material
to Executive’s total base compensation, unless the Company provides a
substantially equivalent alternative plan, or (B) to continue Executive’s
participation in the alternative plan on a basis that is substantially
equivalent in terms of the value of benefits provided, in each case unless the
Executive so consents;
(iv)    the Company’s requiring Executive, without his consent, to be based at
any location that increases Executive’s normal work commute by fifty (50) miles
or more as compared to Executive’s normal work commute or otherwise is a
material change in the location at which Executive is based;
(v)    any failure by the Company to comply with and satisfy Section 12(c) of
this Agreement, unless the Executive so consents;
(vi)    the material breach of this Agreement by the Company, unless the
Executive so consents; or
(vii)    the termination of employment by the Executive during the 60-day period
beginning on the six-month anniversary of a Change in Control, if the Company or
a successor entity has not offered the Executive a new employment agreement
after or in contemplation of a Change in Control with substantially the same or
better compensation and terms and conditions of employment as are stated in this
Agreement.
Executive must provide written notice to the Company of Executive’s intent to
terminate employment for Good Reason within 30 days of the initial existence of
the Good Reason. The Company will have an opportunity to cure any claimed event
of Good Reason within 30 days of notice from Executive. The Board’s good faith
determination of cure will be binding.  The Company will notify Executive in
writing of the timely cure of any claimed event of Good Reason and how the cure
was made. Any Notice of Termination delivered by Executive based on a claimed
Good Reason which was thereafter cured by the Company will be deemed withdrawn
and ineffective to terminate this Agreement. If the Company

5





--------------------------------------------------------------------------------



fails to cure any claimed event of Good Reason within 30 days of notice from
Executive, Executive must terminate employment for such claim of Good Reason
within 180 days of the initial existence of the Good Reason, and if Executive
fails to do so, such claimed event of Good Reason will be deemed withdrawn and
ineffective to terminate this Agreement.
(d)    Notice of Termination; Basis of Termination.  Any termination of
Executive’s employment by the Company or by Executive must be communicated by
Notice of Termination to the other Party in accordance with Section 13(f) of
this Agreement. For purposes of this Agreement, a “Notice of Termination” means
a written notice which (i) states the specific termination provision in this
Agreement relied upon, including whether such termination is for Cause or Good
Reason, (ii) if such termination is for Cause or Good Reason, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provisions so indicated,
and (iii) specifies the termination date. The failure by Executive or the
Company to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause will not waive any right of
Executive or the Company, or preclude Executive or the Company from asserting
applicable facts or circumstances in enforcing rights under this Agreement. The
Compensation Committee or the Board shall (except as otherwise provided in
Section 5(a) with respect to Disability) have discretion to determine the basis
for any termination of employment of Executive.
(e)    Date of Termination.  The “Date of Termination” means, unless the Parties
agree otherwise in writing (other than with respect to death), the date
specified in the Notice of Termination or, if Executive’s employment is
terminated by reason of death, Retirement or Disability, the date of death or
Retirement or the Disability Effective Date.
6.    Obligations of the Company upon Termination.
(a)    Termination by Executive for Good Reason; Termination by the Company
Other Than for Cause, Death, Disability or Retirement; Effect of Expiration of
Employment Period.  If, during the Employment Period: (i) the Company terminates
Executive’s employment other than for Cause, death, Disability, or Retirement or
the normal expiration of the Employment Period, or (ii) Executive terminates
employment for Good Reason following the Company’s failure to cure such Good
Reason as set forth in Section 5(c) of this Agreement, the Company will pay
Executive the following amounts and provide the following benefits:
(iii)    Executive’s Base Salary earned through the Date of Termination to the
extent not already paid (such amount is hereinafter referred to as the “Accrued
Obligations”) will be paid as soon as practicable after the Date of Termination
per the Company’s customary payroll practices;
(iv)    to the extent not previously paid or provided and only if earned as of
the Date of Termination, the Company will timely pay or provide to Executive any
other amounts or benefits which Executive is eligible to receive under any plan,

6





--------------------------------------------------------------------------------



program, policy, practice, contract or agreement of the Company (the “Other
Benefits”) pursuant to the terms of such Other Benefits; and
(v)    subject to Section 13(i) of this Agreement and Executive’s execution of a
Release in substantially the form of Exhibit B hereto (the “Release”) within the
time set forth in Section 6(g) of this Agreement, the Company will (1) pay to
Executive the amount in (A) beginning with the Company’s first normal payroll
cycle that occurs at least 30 days after the Date of Termination, (2) pay the
amount in (B) as set forth below, and (3) provide the benefits in (C):
(A)    a single year of compensation in an amount equal to one (1) times the
average annual Base Salary and Variable Compensation earned by Executive from
the Company, including any such amounts earned but deferred, in the last three
fiscal years before the Date of Termination the (“Average Compensation Amount”),
less normal withholdings, and an additional amount (the “Retention Benefit”)
equal to one-twelfth (1/12) times the Average Compensation Amount times the
number of full years beyond ten (10) years that the Executive was consecutively
employed by the Company prior to the Date of Termination, less normal
withholdings (collectively the “Severance Benefits”); provided, however, that
the maximum amount that Executive may receive under this Section 6(a)(iii)(A) is
two (2) times the Average Compensation Amount, less normal withholdings.
Notwithstanding the foregoing, if the Date of Termination occurs within 12
months after or prior to and otherwise in contemplation of (as determined by the
Board or the Compensation Committee) a Change in Control, as defined in Exhibit
C, Executive will receive Severance Benefits in an amount equal to two and a
half (2.5) times the Average Compensation Amount, less normal withholdings, but
no Retention Benefit. With respect to any amounts due Executive under this
Section 6(a)(iii)(A), the payments shall be made in bi-weekly installments
pursuant to the Company’s normal payroll cycle during the term of the 24-month
period referenced in Sections 11(c)(i) through 11(c)(vi). If Executive is
entitled to receive severance benefits under this Section 6(a)(iii)(A), then he
shall not be entitled to receive severance benefits under the Company’s
Severance Pay Plan for Officers, as such plan may be amended, or any successor
plan. The Average Compensation Amount defined herein is to exclude any fiscal
years in which the Executive was not employed by the Company, include any
partial fiscal years (which shall be annualized), and not include the then
current fiscal year;
(B)    a bonus equal to the pro rata portion (based on the number of days
elapsed in the current fiscal year through the Date of Termination) of the
current fiscal year annual Variable Compensation, if any, that would otherwise
be payable if the Executive had continued employment through the end of the
current fiscal year based on actual performance (the “Pro Rata

7





--------------------------------------------------------------------------------



Bonus”). The Pro Rata Bonus, if any, less normal withholdings, will be paid
within 30 days of the Committee’s certification that the Executive has met the
necessary performance criteria, which will be no later than the later of March
15 following the end of the calendar year in which Executive’s right to the
bonus vests or the 15th day of the third month following the end of the
Company’s fiscal year in which Executive’s right to the bonus vests; and
(C)    for up to twenty-four (24) months following the Date of Termination (the
“Continuation Coverage Period”), Executive shall be entitled to participate
(treating Executive as if he were an active employee of the Company for this
purpose) in the Company’s medical (including prescription drug coverage) and
dental plan (the “Company Health Care Plans”). Executive shall pay the entire
premium charged for the coverage of Executive and, if applicable, his dependents
under the Company Health Care Plans. During the first eighteen (18) months of
the Continuation Coverage Period, the premium required for the continuation
coverage provided pursuant to this paragraph (C) shall be equal to the premium
required by the continuation of coverage requirements of Section 4980B of the
Code and Part 6 of Title I of the Employee Retirement Income Security Act of
1974, as amended (“COBRA”) for such continuation coverage (the “COBRA Rate”).
During the remainder of the Continuation Coverage Period, the premium required
for the continuation coverage shall be the greater of the COBRA Rate or the
actuarially determined cost of the continuation coverage as determined by an
actuary selected by the Company (i.e., the access only rate). The Company shall
reimburse Executive for the difference between the monthly premium amount
actually paid by Executive pursuant to this paragraph (C) and the monthly
premium amount paid by active employees for the same level of coverage under the
Company Health Care Plans. Such reimbursement shall be paid to Executive by the
20th day of the month immediately following the month in which Executive timely
remits the required premium payment. The right to reimbursement and the coverage
provided pursuant to this paragraph (C) shall terminate prior to the end of the
Continuation Coverage Period if Executive is eligible to receive similar
benefits under another employer-provided or group plan (which plan may be the
plan of his new employer or his spouse’s employer). Company makes no
representation to Executive regarding the tax consequences of any benefits that
may be received pursuant to this Section 6(a)(iii)(C). Executive agrees to pay
any federal, state, or local taxes for which he may become personally liable as
a result of any such benefits received.
(D)    Executive’s entitlement to receive or retain the amounts set forth in
this Section 6 are conditioned on Executive’s compliance with the Restrictions
on Conduct described in Section 11. Executive’s breach or threatened breach of
Section 11 shall entitle the Company to immediately cease any payments
hereunder, or to refuse payment in the first instance, and

8





--------------------------------------------------------------------------------



the Company shall further be entitled to recover any payments previously made to
Executive under this Section 6.
(b)    Death. If Executive’s employment is terminated because of Executive’s
death during the Employment Period, this Agreement will terminate without
further obligations to Executive or Executive’s legal representatives under this
Agreement other than (i) the payment of Accrued Obligations as described in
Section 6(a)(i), (ii) the payment of the Pro Rata Bonus as described in Section
6(a)(iii)(B), and (iii) the timely payment or provision of Other Benefits as
described in Section 6(a)(ii) of this Agreement. The Accrued Obligations and the
Pro Rata Bonus will be paid to Executive’s estate or beneficiary, as applicable.
Other Benefits as used in this Section 6(b) will include, without limitation,
and Executive’s estate and/or beneficiaries will be entitled to receive,
benefits under such plans, programs, practices and policies relating to death
benefits, if any, as are applicable to Executive on the date of his death
pursuant to the terms of such Other Benefits.
(c)    Disability.  If Executive’s employment is terminated because of
Executive’s Disability during the Employment Period, this Agreement will
terminate without further obligations to Executive other than (i) the payment of
Accrued Obligations as described in Section 6(a)(i), (ii) the payment of the Pro
Rata Bonus as described in Section 6(a)(iii)(B), and (iii) the timely payment or
provision of Other Benefits as described in Section 6(a)(ii) of this Agreement.
The term Other Benefits as used in this Section 6(c) includes, without
limitation, and Executive will be entitled after the Disability Effective Date
to receive, disability and other benefits under such plans, programs, practices
and policies relating to disability, if any, as are applicable to Executive and
his family on the Date of Termination pursuant to the terms of such Other
Benefits.
(d)    Retirement. If Executive's employment is terminated because of
Executive's Retirement during the Employment Period, this Agreement will
terminate without further obligations to Executive other than (i) the payment of
Accrued Obligations as described in Section 6(a)(i), (ii) the payment of the Pro
Rata Bonus as described in Section 6(a)(iii)(B), and (iii) the timely payment or
provision of Other Benefits as described in Section 6(a)(ii) of this Agreement.
The term Other Benefits as used in this Section 6(d) includes, without
limitation, and Executive will be entitled after the Date of Termination to
receive, retirement and other benefits under such plans, programs, practices and
policies relating to retirement, if any, as applicable to Executive on the Date
of Termination pursuant to the terms of such Other Benefits.
(e)    Cause or Voluntary Termination without Good Reason.  If Executive’s
employment is terminated for Cause during the Employment Period, or if Executive
voluntarily terminates employment during the Employment Period without Good
Reason, this Agreement will terminate without further obligations to Executive,
other than for (i) the payment of Accrued Obligations as described in Section
6(a)(i), and (ii) the timely payment or provision of Other Benefits as described
in Section 6(a)(ii).
(f)    Expiration of Employment Period.  For clarification, if Executive’s
employment is terminated due to the normal expiration of the Employment Period
or is

9





--------------------------------------------------------------------------------



terminated within 60 days after the Employment Period End Date (in each case,
for reasons other than Cause, death, Disability or Retirement), this Agreement
will terminate without further obligations to Executive, other than for (i) the
payment of Accrued Obligations if and to the extent applicable as described in
Section 6(a)(i), (ii) the payment of the Pro Rata Bonus if and to the extent
applicable as described in Section 6(a)(iii)(B), (iii) the payment of the
Severance Benefits (subject to the Executive’s execution of the Release) if and
to the extent applicable as described in Section 6(a)(iii)(A), and (iv) the
timely payment or provision of Other Benefits if and to the extent applicable as
described in Section 6(a)(ii). Notwithstanding anything to the contrary in this
Agreement, if the Agreement is not renewed and a new employment agreement is not
offered and the Executive remains an employee of the Company in any capacity,
Executive’s employment will not be governed by this Agreement and Executive will
be an at-will employee.   In that instance, Executive remains subject to the
Restrictions on Conduct described in Section 11. Further, the parties agree that
the benefits provided under Section 2(b) herein are intended to be in lieu of,
and not in addition to, comparable benefits provided under Section 6.
(g)    Execution of Release. Notwithstanding anything to the contrary in this
Section 6, the Release must be executed and provided to the Company, and the
period for revoking same must have expired, before the 30th day following the
Date of Termination.
7.    Non-exclusivity of Rights.  Nothing in this Agreement prevents or limits
Executive’s continuing or future participation in any plan, program, policy or
practice provided by the Company and for which Executive may qualify, nor,
subject to Section 13(d), will anything in this Agreement limit or otherwise
affect any rights Executive may have under any contract or agreement with the
Company.  Amounts which are vested benefits or which Executive is otherwise
entitled to receive under any plan, policy, practice, program, contract or
agreement with the Company at or subsequent to the Date of Termination will be
payable in accordance with such plan, policy, practice, program, contract or
agreement except as explicitly modified by this Agreement.
8.    Mandatory Reduction of Payments in Certain Events. Any payments made to
Executive under this Agreement will be made with the Executive’s best interests
in mind related to the excise (the “Excise Tax”) imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”).
(a)    Anything in this Agreement to the contrary notwithstanding, if it is
determined that any benefit, payment or distribution by the Company to or for
the benefit of Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
“Payment”) would be subject to the Excise Tax, then, before making the Payment
to Executive, a calculation will be made comparing (i) the net benefit to
Executive of all Payments after payment of the Excise Tax, to (ii) the net
benefit to Executive if the Payment had been limited to the extent necessary to
avoid being subject to the Excise Tax.  If the amount calculated under (i) above
is less than the amount calculated under (ii) above, then the Payments will be
limited to the extent necessary to avoid being subject to the Excise Tax (the
“Reduced Amount”).  In that event, any reduction in payments

10





--------------------------------------------------------------------------------



shall be made by the Company in its sole discretion, in a manner intended to be
consistent with Code Section 409A.
(b)    The determination of whether an Excise Tax would be imposed, the amount
of such Excise Tax, and the calculation of the amounts referred to in
Section 8(a)(i) and (ii) above will be made by the Company's regular independent
accounting firm at the expense of the Company or, at the election and expense of
Executive, another nationally recognized independent accounting firm (the
“Accounting Firm”) acceptable to the Company which will provide detailed
supporting calculations.  Any determination by the Accounting Firm will be
binding upon the Company and Executive.  As a result of the uncertainty in the
application of Code Section 4999 at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Payments to which Executive was
entitled, but did not receive pursuant to Section 8(a), could have been made
without the imposition of the Excise Tax (an "Underpayment").  In such event,
the Accounting Firm will determine the amount of the Underpayment that has
occurred and any such Underpayment will be promptly paid by the Company to or
for the benefit of Executive. 
(c)    If the provisions of Code Section 280G and Section 4999 or any successor
provisions are repealed without succession, this Section 8 will be of no further
force or effect.
9.    Costs of Enforcement.  Subject to Section 8(b), each Party will pay its
own costs and expenses incurred in enforcing or establishing its rights under
this Agreement, including, without limitation, attorneys’ fees, whether a suit
is brought or not, and whether or not incurred in trial, bankruptcy or appellate
proceedings.
10.    Representations and Warranties.  Executive represents and warrants to the
Company that Executive is not a party to, or otherwise subject to, any
restrictive covenant not to compete, not to solicit or not to disclose or use
confidential information, with any person or entity, and Executive’s execution
of this Agreement and performance of his obligations will not violate the terms
or conditions of any contract or obligation, written or oral, between Executive
and any other person or entity. 
11.    Restrictions on Conduct of Executive.
(a)    General. Executive agrees that as part of the executive-level role he
will have and services he will perform for the Company, he will be exposed to,
and help create and maintain, unique and proprietary methods and information in
each market in which the Company does business which give the Company
competitive advantages over other “Competitive Businesses,” as well as develop
goodwill with the Company’s customers, suppliers, vendors, advertisers,
employees and the general public. By virtue of the position Executive will hold,
Executive is receiving, will receive, or will be provided access to the
Company’s unique methods of doing business, including: (1) methods for locating
and dealing with vendors, customers, suppliers and advertisers as well as
pricing information, distribution channels, and other terms of those
relationships; (2) “Confidential Information” and “Trade Secrets;” (3)
established relationships and other elements that together comprise

11





--------------------------------------------------------------------------------



goodwill; and/or (4) unique knowledge and training regarding product
development, its engineering, product specification, material suppliers,
material specifications, product suppliers, manufacturing knowledge and methods,
customer feedback, surveys, design-around information, research and development
information, internal quality control tests, other quality control information,
and other similar proprietary information. Executive agrees that the competitive
advantage and goodwill the Company has created, and which Executive will assist
in furthering and maintaining, is an important and legitimate business asset of
the Company. It would be unfair for Executive to use Confidential Information
and Trade Secrets obtained during and as a result of his employment with the
Company for the benefit of an organization other than the Company. Executive has
agreed to certain restrictions in exchange for his being eligible for certain
severance benefits under the conditions described in this Agreement. Executive
further agrees that it would be impossible to protect against improper and
unfair competitive advantages without restricting Executive’s activities in each
market where the Company has existing customers or prospective customers during
Executive’s employment. No lesser territorial restriction would protect the
Company’s business interests given the nature of Executive’s role within the
Company and access to Confidential Information and Trade Secrets. Executive
agrees that these provisions do not preclude him from earning a living.
(b)    Definitions. The following capitalized terms used in this Section 11 will
have the meanings assigned to them below, which definitions will apply to both
the singular and the plural forms of these terms:
“Competitive Business” means (A) any distributors of any goods or services in or
to the point of sale, automatic identification, data capture, security, business
telephony, 3D printing, and communication products if such entity distributes or
provides any product or service that is the same or substantially similar to any
product or service offered or in development by the Company, including
reasonable alternatives, as well as (B) the Company’s top ten (10) vendors (in
terms of revenue) at any point within the final two (2) years of Executive’s
employment with the Company; provided, however, that the CEO may, in his
discretion, determine that the term “Competitive Business” does not include a
particular vendor or distributor. Competitive Business includes, but is not
limited to, any entity formed by Executive, formally or informally, as well as
work by Executive as a consultant or independent contractor.
“Confidential Information” means any and all of the Company’s Trade Secrets,
confidential and proprietary information, and all other information and data
that is not generally known to third persons who could derive economic value
from its use or disclosure, including, without limitation, any information or
documents about: the Company’s accounting practices; financial data; financial
plans and practices; the Company’s operations; its future plans (including new
products, improved products, and products under development); its methods of
doing business; internal forms, checklists, or quality assurance testing;
programs; customer and supplier lists or other such related information as
pricing or terms of business dealings; supply

12





--------------------------------------------------------------------------------



chains; shipping chains and prices; packaging technology or pricing; sourcing
information for components, materials, supplies, and other goods; employees; pay
scales; bonus structures; contractor information and lists; marketing strategies
and information; product plans; distribution plans and distribution channel
relationships; business plans; manufacturing, operation, sales and distribution
processes; costs; margins for products; prices, sales, orders and quotes for the
Company’s business that is not readily attainable by the general public;
existing and future services; testing information (including methods and
results) related to materials used in the development of the Company’s products
or materials that could be used with the Company’s products; development
information (including methods and results) related to computer programs that
design or test products or that track information from a central database; and
the computer or electronic passwords of all employees and/or firewalls of the
Company. Confidential Information also includes any information defined in this
subsection which the Company obtains from another party and treats as
proprietary or confidential, whether or not owned or developed by the Company.
Notwithstanding the definitions stated above, the term Confidential Information
does not include any information which (i) at the time of disclosure to
Executive, was in the public domain; (ii) after disclosure to Executive, is
published or otherwise becomes part of the public domain through no fault of
Executive; (iii) without a breach of duty owed to the Company, was already in
Executive’s possession at the time of disclosure; (iv) was received after
disclosure to Executive from a third party who had a lawful right to the
information other than through a relationship of trust and confidence with the
Company, and without a breach of duty to the Company, disclosed the information
to Executive; or (v) where Executive can show it was independently developed by
Executive on non-Company time without reference to, or reliance upon, other
Confidential Information or Trade Secrets.
“Restricted Territory” means any location in the United States where (1)
Executive performed services for the Company or its affiliates or had contact
with the Company’s customers, vendors, or suppliers; and (2) where the Company
or its affiliates is actively manufacturing, marketing, selling, or distributing
its products within the final two (2) years of Executive’s employment, or places
where the Company made affirmative steps to manufacture, market, sell, or
distribute its products within the final six (6) months of Executive’s
employment. If Executive was assigned only a portion of the territory in which
the Company operates or sells, then the Restricted Territory shall be narrowly
construed to include only the limited geographic area in which Executive
represented and worked for the Company or was able to establish contact with the
Company’s customers, vendors, or suppliers.
“Trade Secrets” means information related to the business or services of the
Company which (1) derives independent actual or potential commercial value from
not being generally known or readily ascertainable through independent
development or reasonable reverse engineering processes by persons who can
obtain economic value from its disclosure or use; and (2) is the subject of
efforts by the Company and affiliated third parties that are reasonable under
the circumstances to maintain its

13





--------------------------------------------------------------------------------



secrecy. Assuming the foregoing criteria in clauses (1) and (2) are met, Trade
Secret encompasses business and technical information including, without
limitation, know-how, designs, formulas, patterns, compilations, programs,
devices, inventions, methods, techniques, drawings processes, finances, actual
or potential customers and suppliers, and existing and future products and
services of the Company. Notwithstanding the definitions stated above, the term
Confidential Information does not include any information which (i) at the time
of disclosure to Executive, was in the public domain; (ii) after disclosure to
Executive, is published or otherwise becomes part of the public domain through
no fault of Executive; (iii) without a breach of duty owed to the Company, was
already in Executive’s possession at the time of disclosure; (iv) was received
after disclosure to Executive from a third party who had a lawful right to the
information through some avenue other than through a relationship of trust and
confidence with the Company, and without a breach of duty to the Company,
disclosed the information to Executive; or (v) where Executive can show it was
independently developed by Executive on non-Company time without reference to,
or reliance upon, other Confidential Information or Trade Secrets.
(c)    Restrictions. Executive understands and agrees that the compensation the
Company has agreed to provide pursuant to this Agreement would not be as
lucrative if the restrictions set forth in this section were not included in
this Agreement. Therefore, in consideration of the compensation provided in this
Agreement, and the other terms agreed to by the Company, along with the
disclosure (and continued disclosure of Confidential Information and Trade
Secrets) a portion of which is being paid to compensate Executive for these
covenants, Executive covenants and agrees as follows:
(i)    Non-Compete.
a.    For the term of Executive’s employment, and for a period of twenty-four
(24) months following the Date of Termination, with or without Cause or Good
Reason, Executive agrees he will not, directly or indirectly, alone or in
association with or on behalf of any other person or entity, own, manage,
operate, join, control, be employed by or with, or participate in any
Competitive Business in the Restricted Territory in which he would provide the
same or substantially the same services to the Competitive Business as those
Executive provided to the Company during the last two (2) years of Executive’s
employment with the Company.
b.    If for any reason, paragraph 11(c)(i)(a) is deemed unenforceable by any
court or arbitrator, the parties agree that for the term of Executive’s
employment, and for a period of twenty-four (24) months following the Date of
Termination, with or without Cause or Good Reason, Executive will not, directly
or indirectly, alone or in association with or on behalf of any other person or
entity, own,

14





--------------------------------------------------------------------------------



manage, operate, join, control, be employed by or with, participate in, or
provide the same or substantially the same services as those Executive provided
to the Company during the last two (2) years of Executive’s employment with the
Company to any of the following entities: Ingram Micro, Tech Data, Avnet,
BlueStar, Westcon, Arrow, Agilysis, Azerty, PC POS, Jarltech, Jenne,
Securematics, Synnex, Alliance (NEI), NEXTUSA, ADI, Tri- Northern, Anixter,
Motorola, Avaya, Polycom, Aruba Networks, Honeywell-Intermec, Zebra
Technologies, Shoretel, CISCO Systems, Toshiba, Plantronics.
(ii)    Non-Solicitation of Vendors, Manufacturers, Customers, or Suppliers. For
the term of Executive’s employment, and for a period of twenty-four (24) months
following the Date of Termination, Executive agrees he will not, directly or
indirectly, alone or in association with or on behalf of any other person or
entity, solicit any of the Company’s vendors, manufacturers, customers or
suppliers with whom Executive had business contact during the course of
Executive’s employment with the Company for any Competitive Business for the
purpose of providing the same or substantially the same products or services as
those provided by the Company and will not induce or encourage any vendors,
manufacturers, customers or suppliers to cease doing business with the Company
or materially alter their relationship with the Company;
(iii)    Non-Solicitation of Prospective Vendors, Manufacturers, Customers or
Suppliers. For the term of Executive’s employment, and for a period of
twenty-four (24) months following the Date of Termination, Executive agrees he
will not, directly or indirectly, alone or in association with or on behalf of
any other person or entity, solicit any of the Company’s prospective vendors,
manufacturers, customers or suppliers with whom Executive had business contact
during the course of Executive’s employment with the Company for any Competitive
Business;
(iv)    Non-Solicitation of Employees. For the term of Executive’s employment,
and for a period of twenty-four (24) months following the Termination Date,
Executive agrees he will not, directly or indirectly, alone or in association
with or on behalf of any other person or entity, solicit any of the Company’s
employees to leave the Company to provide services for any Competitive Business;
(v)    Non-Disclosure. For the term of Executive’s employment, and for a period
of no less than twenty-four (24) months from the Date of Termination (for
Confidential Information) or for so long as the information remains protected
under this Agreement or applicable statute (for Trade Secrets) thereafter,
Executive agrees that he will not, either directly or indirectly,
misappropriate, take, remove, publish, disseminate, provide, or otherwise
disclose any Confidential Information or Trade Secrets to any third party,
unless required to do so by legal process or other law, without the Company’s
prior written consent. Executive agrees that if he believes he is compelled to
reveal Confidential Information or Trade Secrets pursuant to the

15





--------------------------------------------------------------------------------



limited exception provided herein, Executive will provide the Company at least
seven (7) days advance notice before doing so, will explain the specifics under
which such Confidential Information or Trade Secrets are to be disclosed, and
will allow the Company to take steps to prevent the disclosure or use of its
Confidential Information or Trade Secrets.
(vi)    No Misuse of Confidential Information or Trade Secrets. For the term of
Executive’s employment, and for a period of no less than twenty-four (24) months
from the Date of Termination (for Confidential Information) or for so long as
the information remains protected under this Agreement or applicable statute
(for Trade Secrets) thereafter, Executive agrees that he will not, either
directly or indirectly, for his own behalf or otherwise, use in any manner the
Company’s Confidential Information or Trade Secrets.
(vii)    Return of Company Property. Within two (2) business days following
Executive’s Date of Termination, Executive shall return to the Company any and
all documents, materials, tangible information, or other property reflecting or
containing the Company’s Confidential Information or Trade Secrets or that
otherwise belong to the Company that Executive has in his possession. Employee
will also permanently delete or remove any programs or data containing or
reflecting such information and shall retain no copies of any kind. Executive
acknowledges that all such materials are the sole exclusive property of the
Company and that Executive has no right, title, or interest in such information.
If requested by the Company, Executive further agrees to execute a stipulation
that he has complied with this Section 11(c)(vii).
(d)    Non-Disparagement. The Company and Executive agree that for the term of
Employee’s employment, and for a period of five (5) years thereafter, they will
not disparage each other to any non-governmental third parties. Nothing in this
subsection should be interpreted as any restriction on either Party’s compliance
with any laws requiring or compelling disclosure, or any disclosures that are
considered absolutely privileged, such as legal proceedings, subject to the
other terms of this Agreement.
(e)    Severance and Reformation. The Company and Executive agree that the
provisions of Section 11, including all subparts, are intended to strike the
balance between Executive earning a livelihood and the Company protecting its
legitimate business interests. The Parties have drafted the provisions of
Section 11, including all subparts, to allow for enforcement. The Parties agree
that should a court determine that any word, phrase, clause, sentence,
paragraph, or other part of this Agreement is unreasonably broad in time,
territory, or scope so as to render any remaining provisions unenforceable, the
Parties desire the court to modify or strike the offending language in the
narrowest way possible and enforce the remainder as if the offending language
was not there, so that only reasonable restrictions are enforced.
(f)    Elective Right of the Company. If Executive challenges the enforceability
of the restrictive covenants contained in this Section 11 (the “Restrictive
Covenants”) (or

16





--------------------------------------------------------------------------------



asserts an affirmative defense to an action seeking to enforce the Restrictive
Covenants) based on an argument that the Restrictive Covenants are (i) not
enforceable as a matter of law, (ii) unreasonable in geographical scope or
duration or (iii) void as against public policy, the Company shall be entitled
to(1) to cease making the payments required under Section 2(b) and/or Section 6
above, and (2) upon demand, to have Executive repay, within 10 business days of
any such demand, any payments already made.  Any right afforded to, or exercised
by, the Company under this Agreement will not affect the enforceability of the
Restrictive Covenants or any other right or remedy, equitable or otherwise, of
the Company under this Agreement.
12.    Assignment and Successors.
(a)    This Agreement is personal to Executive and without the prior written
consent of the Company will not be assignable by Executive otherwise than by
will or the laws of descent and distribution.  This Agreement will inure to the
benefit of and be enforceable by Executive’s legal representatives.
(b)    This Agreement will inure to the benefit of and be binding upon the
Company and its successors and assigns.
(c)    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.  As used in
this Agreement, “Company” will mean the Company as herein before defined and any
successor to its business and/or assets which assumes and agrees to perform this
Agreement by operation of law, or otherwise.
13.    Miscellaneous.
(a)    Waiver.  Failure of either Party to insist, in one or more instances, on
performance by the other, or any other employee under a similar agreement, in
strict accordance with the terms and conditions of this Agreement will not be
deemed a waiver or relinquishment of any right granted in this Agreement or of
the future performance of any such term or condition or of any other term or
condition of this Agreement, unless the waiver is in a writing signed by the
Party making the waiver.
(b)    Severability.  If any provision or covenant, or any part thereof, of this
Agreement should be held by any court to be invalid, illegal or unenforceable,
either in whole or in part, such invalidity, illegality or unenforceability will
not affect the validity, legality or enforceability of the remaining provisions
or covenants, or any part thereof, of this Agreement, all of which will remain
in full force and effect.
(c)    Other Agents.  Nothing in this Agreement is to be interpreted as limiting
the Company from employing other personnel on such terms and conditions as may
be satisfactory to it.

17





--------------------------------------------------------------------------------



(d)    Entire Agreement.  Except as provided herein, this Agreement contains the
entire agreement between the Parties on the subject matter hereof. From and
after the Effective Date, this Agreement will supersede the Existing Agreement
and any other agreement between the Parties on the subject matter hereof, and,
without limiting the effect of the foregoing, the Executive shall have no
further rights in or to any benefits or payments under the Existing Agreement,
and the Agreement shall control with respect to the subject matter hereof.
(e)    Governing Law and Jurisdiction.  Without regard to conflict of laws
principles, the laws of the State of South Carolina will govern this Agreement
in all respects, whether as to its validity, construction, capacity, performance
or otherwise.
(f)    Notices.  All notices, requests, demands and other communications
required or permitted in this Agreement must be in writing and will be deemed to
have been duly given if delivered or three days after mailing if mailed, first
class, certified mail, postage prepaid:
To Company:        ScanSource, Inc.
6 Logue Court
Greenville, SC 29615
Attn: Chief Executive Officer
To Executive:        To the address specified on Exhibit A
Any Party may change the address to which notices, requests, demands and other
communications will be delivered or mailed by giving notice thereof to the other
Party in the same manner provided herein.
(g)    Amendments and Modifications. This Agreement may be amended or modified
only by a writing signed by both Parties, which makes specific reference to this
Agreement.
(h)    Construction. Each Party and his or its counsel have been provided the
opportunity to review and revise this Agreement and accordingly, the normal rule
of construction to the effect that any ambiguities are to be resolved against
the drafting party will not be employed in the interpretation of this
Agreement.  Instead, the language of all parts of this Agreement will be
construed as a whole, and according to its fair meaning, and not strictly for or
against either party.
(i)    Deferred Compensation Provision. Notwithstanding any other provision of
this Agreement, it is intended that any payment or benefit provided under this
Agreement that is considered to be “deferred compensation” subject to Code
Section 409A will be provided in such manner and at such time, including without
limitation in connection with a permissible payment event under Code Section
409A, as is exempt from or complies with the requirements of Code Section 409A.
All rights to payments and benefits under this Agreement are to be treated as
rights to receive a series of separate payments and benefits

18





--------------------------------------------------------------------------------



to the fullest extent allowed by Code Section 409A. Termination of employment
under this Agreement, to the extent required by Code Section 409A, will be
construed to mean a “separation from service” under Code Section 409A and
related regulations. The terms of this Agreement are intended to, and will be
construed and administered to the fullest extent possible, to permit
compensation to be paid under this Agreement to be exempt from or comply with
Code Section 409A. Regardless, neither the Company nor its directors, officers
or agents will be liable to Executive or anyone else if the Internal Revenue
Service or any court or other authority determines that any payments or benefits
to be provided under this Agreement are subject to taxes, penalties or interest
as a result of failing to comply with or be exempt from Code Section 409A.
Notwithstanding anything in this Agreement to the contrary, if any payment or
benefit that constitutes non-exempt “deferred compensation” under Code Section
409A would otherwise be provided under this Agreement due to Executive’s
separation from service during a period in which he is a “specified employee”
(as defined in Code Section 409A and the associated final regulations), then, to
the extent required by Code Section 409A, such payments or benefits will be
delayed, to the extent applicable, until six months after Executive’s separation
from service or, if earlier, Executive’s death (the “409A Deferral Period”). If
such payments are otherwise due to be made in installments during the 409A
Deferral Period, the payments that would otherwise have been made in the 409A
Deferral Period will be accumulated and paid in a lump sum during the seventh
month following the Executive’s separation from service, and the balance of the
payments will be made as otherwise scheduled. In the event benefits are required
to be deferred, any such benefit may be provided during the 409A Deferral Period
at Executive’s expense, with Executive having the right to reimbursement from
the Company once the 409A Deferral Period ends, and the balance of the benefits
will be provided as otherwise scheduled.
With respect to any reimbursement or in-kind benefit arrangements of the Company
that constitute deferred compensation for purposes of Code Section 409A, except
as otherwise permitted by Section 409A, the following conditions shall be
applicable: (i) the amount eligible for reimbursement, or in-kind benefits
provided, under any such arrangement in one calendar year may not affect the
amount eligible for reimbursement, or in-kind benefits to be provided, under
such arrangement in any other calendar year, (ii) any reimbursement must be made
on or before the last day of the calendar year following the calendar year in
which the expense was incurred, and (iii) the right to reimbursement or in-kind
benefits is not subject to liquidation or exchange for another benefit. Whenever
payments under this Agreement are to be made in installments, each such
installment shall be deemed to be a separate payment for purposes of Code
Section 409A.
14.    Arbitration. Executive shall be required (in lieu of litigation) to have
any and all disputes or controversies arising under or in connection with this
Agreement settled by final and binding arbitration administered by the American
Arbitration Association (“AAA”) under its National Rules for the Resolution of
Employment Disputes and the Federal Arbitration Act, 9 U.S.C. §1, et seq.
subject to the following: (a) such arbitration shall take place in Greenville,
South Carolina; (b) such arbitration shall be arbitrated by one (1) neutral
arbitrator with at least ten (10) years of

19





--------------------------------------------------------------------------------



employment arbitration experience and chosen by both parties from the AAA Roster
of Neutral Arbitrators; (c) either party may seek from any court having
jurisdiction any interim or provisional relief that is necessary to protect the
rights or property of that party, pending the establishment of the arbitral
tribunal; (d) discovery shall consist of the exchange of non-confidential and
non-privileged documents that are strictly relevant to the claims before the
arbitrator, shall be concluded within forty-five (45) days following the
appointment of the arbitrator, and, in case of depositions, shall consist of no
more than three (3) depositions per party with a maximum duration of three (3)
hours each and all depositions shall be held within thirty (30) days of the
making of a request; (e) the arbitration will be based on the submission of
documents and there shall be no in-person or oral hearing; (f) the award shall
be issued within six (6) months of the filing of the notice of intention to
arbitrate and the arbitrator shall agree to comply with this schedule before
accepting appointment; (g) except as may be required by law, neither a party nor
an arbitrator may disclose the existence, content, or results of any arbitration
hereunder without the prior written consent of both parties; (h) the arbitrator
shall not have authority to award punitive damages; (i) each party shall bear
its own attorney’s fees with the Company bearing the arbitrator’s and
administrative fees related to arbitration; and (j) judgment upon the award
rendered by the arbitrator may be entered by any court having jurisdiction
thereof.
15.    Survival. All non-competition, non-solicitation, non-disclosure and use,
and non-recruiting obligations in Section 11 of this Agreement shall survive the
voluntary or involuntary termination of Executive’s employment with or without
cause, and no dispute regarding any other provisions of this Agreement or
regarding Executive’s employment or the termination of Executive’s employment
shall prevent the operation and enforcement of these obligations.
16.    Tolling. The restricted time periods in Section 11 above shall be tolled
during any time period that the Executive is in violation of such covenants, as
determined by a court of competent jurisdiction, so that the Company may realize
the full benefit of its bargain. This tolling shall include any time period
during which litigation is pending, but during which the Executive has continued
to violate such protective covenants and a court has declined to enjoin such
conduct or the Executive has failed to comply with any such injunction.
17.    Execution in Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be considered an original, but all of which
construed together shall constitute on and the same Agreement. Executive agrees
that the Company may enforce this Agreement with a copy that is only signed by
Executive.
[Rest of page blank; signature page follows]



20





--------------------------------------------------------------------------------





[Signature page to Employment Agreement]
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Employment Agreement as of the dates indicated below.
EXECUTIVE:                    SCANSOURCE, INC.:




/s/ Gerald Lyons                By:    /s/ Michael L. Baur        


Name: Gerald Lyons                    Name:    Michael L. Baur        


Date:     6/25/14                    Title:    CEO                


Date:     6/25/14            



21





--------------------------------------------------------------------------------



EXHIBIT A TO EMPLOYMENT AGREEMENT




Executive:    Gerald Lyons


Base Salary: $250,000 annually


Variable Compensation (Incentive Compensation Opportunity): Annual target
Variable Compensation award opportunity of a maximum amount of 20% of annual
Base Salary, based upon Executive’s performance and attainment of performance
goals established by the Compensation Committee, as determined in the
Compensation Committee’s discretion and subject to terms of applicable Company
plan or program.


Annual Equity Award: Consideration for inclusion in the Company’s annual equity
grant, subject to Compensation Committee discretion and the terms of the
Company’s 2013 Long-Term Incentive Plan or other applicable plan (the “2013
Plan”) and related award agreement(s).


Performance-Based Award: Grant of performance- and service-based restricted
stock unit award under the 2013 Plan with a target value of $75,000 ($25,000 per
year), which award shall have a three-year performance period, and which shall
be subject to such performance, service and other terms and conditions
established by the Compensation Committee (including but not limited to
discretion of the Compensation Committee as to the extent, if any, to which the
award is earned), or as may apply under the 2013 Plan and related award
agreement; number of shares of Common Stock subject to award to be determined by
dividing award dollar value by fair market value of Common Stock, as determined
by the Compensation Committee using averaging or other methodology established
by the Compensation Committee.


Deferred Compensation: For each of the calendar years of the term of the
Agreement (including calendar year 2017), Executive shall be eligible to
participate in the Company’s Nonqualified Deferred Compensation Plan by
deferring up to 25% of compensation eligible for deferral under such plan, and a
match of 30% of deferred amounts will be made by the Company on the first 15% of
compensation.


Benefits: All benefits generally offered to Peer Executives as well as the
following:


•
Short-term disability benefits equating to salary continuation.

•
Long-term disability benefits targeting approximately 75% of income replacement
(up to $125,000 per month).

•
Term life insurance - $1,000,000 policy (subject to underwriting) and a $500,000
policy (subject to limited underwriting).

•
Comprehensive physical program allowing Executive to receive an annual
examination at no cost.


22





--------------------------------------------------------------------------------







Days of Paid Vacation per Fiscal Year:    Approving Person:


15 days (per Company policy)        Chief Financial Officer


Executive Notice Address:


149 Reserve Drive
Piedmont, SC 29673








Initials: GL/MLB

23





--------------------------------------------------------------------------------



EXHIBIT B TO EMPLOYMENT AGREEMENT


Form of Release


THIS RELEASE (“Release”) is granted effective as of the ____ day of __________,
____, by __________________ (“Executive”) in favor of ScanSource, Inc.
(“ScanSource” or the “Company”).  This is the Release referred to in that
certain Employment Agreement dated effective as of July 1, 2014 by and between
the Company and Executive (the “Employment Agreement”). Executive gives this
Release in consideration of the Company’s promises and covenants as recited in
the Employment Agreement, with respect to which this Release is an integral
part.


1.    Release of the Company.  Executive, for himself, his successors, assigns,
executors, administrators, insureds, attorneys, and all those entitled to assert
his rights, now and forever hereby releases and discharges the Company and its
respective officers, directors, shareholders, stockholders, trustees, partners,
joint ventures, board members, employees, agents, parent corporations,
divisions, wholly or partially owned subsidiaries, affiliates, estates,
predecessors, successors, heirs, executors, administrators, assigns,
representatives, and attorneys (the “Released Parties”), from any and all legal,
administrative, and equitable claims, actions, causes of action, sums of money
due, suits, debts, liens, covenants, contracts, obligations, costs, expenses,
damages, judgments, agreements, promises, demands, claims for attorneys’ fees
and costs, or liabilities of any nature whatsoever, in law or in equity, which
Executive ever had or now has against the Released Parties, including any claims
arising by reason of or in any way connected with any employment relationship
which existed between the Company or any of its parents, subsidiaries,
affiliates, or predecessors, and Executive.  It is understood and agreed that
this Release is intended to cover all actions, causes of action, claims or
demands for any damage, loss or injury, which may be traced either directly or
indirectly to the aforesaid employment relationship, or the termination of that
relationship, that Executive has, had or purports to have, from the beginning of
time to the date of this Release, whether known or unknown, that now exists, no
matter how remotely they may be related to the aforesaid employment relationship
including but not limited to claims for employment discrimination under federal,
state or local statutes, except as provided in Paragraph 2. Without limiting the
broadness of the foregoing language, Executive agrees to release Company from
any and all claims under:


1.
Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights Act of
1991;

2.
Section 1981 of the Civil Rights Act of 1866, as amended;

3.
Executive Orders 11246, 13496 and 11141;

4.
the Equal Pay Act of 1963;

5.
the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA);

6.
the Americans with Disabilities Act of 1990 and any amendments thereto,
including the ADA Amendments Act of 2008;

7.
the Rehabilitation Act of 1973;

8.
the Employee Retirement and Income Security Act of 1974;

9.
the Sarbanes-Oxley Corporate Reform Act of 2002 and the Dodd-Frank Wall Street
Reform and Consumer Protection Act (the “Dodd-Frank Act”);


24





--------------------------------------------------------------------------------



10.
whistle-blower and/or retaliation claims or suits under the Sarbanes-Oxley Act
of 2002 and/or the Dodd-Frank Act;

11.
the Family and Medical Leave Act of 1993, as amended;

12.
the Health Insurance Portability and Accountability Act of 1996 (HIPAA);

13.
the Fair Labor Standards Act of 1938, as amended;

14.
the Occupational Safety and Health Act;

15.
the Uniformed Services Employment and Re-employment Act of 1994;

16.
the Worker Adjustment and Retraining Notification Act;

17.
the Lilly Ledbetter Fair Pay Act of 2009;

18.
the Fair Credit Reporting Act;

19.
state workers’ compensation law;

20.
Consumer Credit Protection Act;

21.
Immigration Reform and Control Act of 1986;

22.
National Labor Relations Act;

23.
the Genetic Information Nondiscrimination Act of 2008;

24.
the Age Discrimination in Employment Act;

25.
the South Carolina Payment of Wages Act;

26.
the South Carolina Human Affairs Law;

27.
claims arising under the United States and/or South Carolina Constitutions;

28.
claims for wages and overtime pay and commissions, bonuses, vacation pay or any
express or implied contracts;

29.
any common law claims or claims founded in tort (including negligence) for
wrongful discharge, negligence, negligent hiring, negligent training or
negligent supervision, assault or battery, invasion of privacy, false
imprisonment, intentional infliction of emotional distress, defamation, libel,
slander, promissory estoppel, detrimental reliance, quantum meruit, unjust
enrichment, breach of contract (oral, written or implied), or any other
equitable basis or action;

30.
claims that the Company treated or dealt with me unfairly; and

31.
any claims arising under any other federal, state or local law, statute,
regulation, ordinance, treaty or law of any other type, or any other cause of
action or theory of recovery arising by virtue of my employment relationship
and/or affiliation with ScanSource or any public policy, tort or common law.



Without waiving any prospective or retrospective rights under the Fair Labor
Standards Act, I admit that I have received from ScanSource all rights and
benefits, if any, due or potentially due to me pursuant to the Fair Labor
Standards Act. I understand and acknowledge that it is the parties’ intent that
I release all claims that can be legally released but no more than that.


I affirm that while I was employed with the Company, I had no known and
unreported workplace injuries or occupational diseases and was not denied leave
under the Family and Medical Leave Act of 1993.



25





--------------------------------------------------------------------------------



I represent and agree that I have been paid and have received all paid or unpaid
leave, compensation, wages, overtime, vacation or sick pay, bonuses and/or
benefits to which I may be entitled and no other amounts, except as may be
provided in the Employment Agreement, are due to me.


Executive specifically agrees not to attempt to institute any proceedings or
pursue any action pursuant to any laws (state, local, or federal) with any
agency or in any jurisdiction (state, local, or federal) based on employment
with or termination from the Company except as required or protected by law.
Executive covenants that he will in no way encourage or assist any person or
entity (including, but not limited to, any past, present or future employee(s)
of Company) to take part or participate in any legal or administrative action
against Company, except as otherwise required or protected by law. Nothing in
this Release shall be interpreted or applied in a manner that affects or limits
Executive’s otherwise lawful ability to bring an administrative charge with the
Equal Employment Opportunity Commission or other appropriate state or local
comparable administrative agency; however, the parties agree that Executive has
released Company from all liability arising from the laws, statutes, and common
law listed in paragraph 1 (except as set forth in this paragraph below, with
respect to the Age Discrimination in Employment Act (“ADEA”)) and, as such,
Executive is not and will not be entitled to any monetary or other comparable
relief on his own behalf. Nothing in this Release shall be interpreted or
applied in a manner that affects or limits Executive’s ability to challenge
(with a lawsuit or administrative charge) the validity of Executive’s release of
Company in this Release for age claims under the ADEA (which release is provided
for in paragraph 2 of this Release). Other than a challenge to the validity of
the release of ADEA claims under this Release, Executive has released Company
from all liability with respect to the laws, statutes, and common law listed in
paragraph 1, including the ADEA.


2.    Release of Claims Under Age Discrimination in Employment Act.  Without
limiting the generality of the foregoing, Executive agrees that by executing
this Release, he has released and waived any and all claims he has or may have
as of the date of this Release for age discrimination under the Age
Discrimination in Employment Act, 29 U.S.C. § 621, et seq.  It is understood
that Executive is advised to consult with an attorney prior to executing this
Release; that he in fact has consulted a knowledgeable, competent attorney
regarding this Release; that he may, before executing this Release, consider
this Release for a period of twenty-one (21) calendar days; and that the
consideration he receives for this Release is in addition to amounts to which he
was already entitled.  It is further understood that this Release is not
effective until seven (7) calendar days after the execution of this Release and
that Executive may revoke this Release within seven (7) calendar days from the
date of execution hereof.


3.    Executive acknowledges and represents that as an employee of the Company
he has been obligated to, and has been given the full and unfettered opportunity
to, report timely to the Company any conduct that would give rise to an
allegation that the Company or any affiliate of the Company has violated any
laws applicable to its businesses or has engaged in conduct which could
otherwise be construed as inappropriate or unethical in any way, even if such
conduct is not, or does not appear to be, a violation of any law. Executive
acknowledges that a condition of the payment of any consideration provided by
the Company to the Executive hereunder is his truthful and complete
representation to the Company regarding any such conduct, including but not
limited to

26





--------------------------------------------------------------------------------



conduct regarding compliance with the Company’s Code of Ethics, policies, and
procedures, and with all laws and standards governing the Company’s business.


Executive’s truthful and complete representation, based on his thorough search
of his knowledge and memory, is as follows: Executive has not been directly or
indirectly involved in any such conduct; no one has asked or directed him to
participate in any such conduct; and Executive has no specific knowledge of any
conduct by any other person(s) that would give rise to an allegation that the
Company or any affiliate of the Company has violated any laws applicable to its
businesses or has engaged in conduct which could otherwise be construed as
inappropriate or unethical in any way.


Executive agrees that he has carefully read this Release and is signing it
voluntarily.  Executive acknowledges that he has had twenty one (21) days from
receipt of this Release to review it prior to signing or that, if Executive is
signing this Release prior to the expiration of such 21-day period, Executive is
waiving his right to review the Release for such full 21-day period prior to
signing it.  Executive has the right to revoke this release within seven (7)
days following the date of its execution by him, and must deliver written notice
of revocation in person to __________ at the following address:
_____________________, and such revocation shall not be effective unless
actually received by _______, within seven (7) days following the date the
release was signed by Executive. If Executive revokes this Release within such
seven (7) day period, no severance benefit will be payable to him under the
Employment Agreement and he shall return to the Company any such payment
received prior to that date.


EXECUTIVE HAS CAREFULLY READ THIS RELEASE AND ACKNOWLEDGES THAT IT CONSTITUTES A
GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS AGAINST THE COMPANY UNDER THE
AGE DISCRIMINATION IN EMPLOYMENT ACT, AND ANY AND ALL OTHER STATE AND FEDERAL
LAWS, WHETHER STATUTORY OR COMMON LAW.  EXECUTIVE ACKNOWLEDGES THAT HE HAS HAD A
FULL OPPORTUNITY TO CONSULT WITH AN ATTORNEY OR OTHER ADVISOR OF HIS CHOOSING
CONCERNING HIS EXECUTION OF THIS RELEASE AND THAT HE IS SIGNING THIS RELEASE
VOLUNTARILY AND WITH THE FULL INTENT OF RELEASING THE COMPANY FROM ALL SUCH
CLAIMS.




 ______________________________  
Executive


Date:      _______________________





27





--------------------------------------------------------------------------------



EXHIBIT C TO EMPLOYMENT AGREEMENT


Definition of Change in Control:


For the purposes of this Agreement, a “Change in Control” shall mean the
occurrence of any of the following events:


(i)    individuals who, on the Effective Date, constitute the Board of Directors
of the Company (the “Incumbent Directors”) cease for any reason to constitute at
least a majority of such Board, provided that any person becoming a director
after the Effective Date and whose election or nomination for election was
approved by a vote of at least a majority of the Incumbent Directors then on the
Board shall be an Incumbent Director; provided, however, that no individual
initially elected or nominated as a director of the Company as a result of an
actual or threatened election contest with respect to the election or removal of
directors (“Election Contest”) or other actual or threatened solicitation of
proxies or consents by or on behalf of any “person” (such term for purposes of
this definition being as defined in Section 3(a)(9) of the Exchange Act and as
used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) other than the Board
(“Proxy Contest”), including by reason of any agreement intended to avoid or
settle any Election Contest or Proxy Contest, shall be deemed an Incumbent
Director; or


(ii)    any person is or becomes a “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of either (A) 35% or more of
the then-outstanding shares of common stock of the Company (“Company Common
Stock”) or (B) securities of the Company representing 35% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of directors (the “Company Voting Securities”); provided,
however, that for purposes of this subsection (ii), the following acquisitions
shall not constitute a Change in Control: (w) an acquisition directly from the
Company, (x) an acquisition by the Company or a Subsidiary of the Company, (y)
an acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary of the Company, or (z) an
acquisition pursuant to a Non-Qualifying Transaction (as defined in subsection
(iii) below); or


(iii)    the consummation of a reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company or
a Subsidiary (a “Reorganization”), or the sale or other disposition of all or
substantially all of the Company’s assets (a “Sale”) or the acquisition of
assets or stock of another corporation (an “Acquisition”), unless immediately
following such Reorganization, Sale or Acquisition: (A) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the outstanding Company Common Stock and outstanding Company Voting Securities
immediately prior to such Reorganization, Sale or Acquisition beneficially own,
directly or indirectly, more than 55% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Reorganization, Sale or
Acquisition (including, without

28





--------------------------------------------------------------------------------



limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets or stock either directly or
through one or more subsidiaries, the “Surviving Corporation”) in substantially
the same proportions as their ownership, immediately prior to such
Reorganization, Sale or Acquisition, of the outstanding Company Common Stock and
the outstanding Company Voting Securities, as the case may be, and (B) no person
(other than (x) the Company or any Subsidiary of the Company, (y) the Surviving
Corporation or its ultimate parent corporation, or (z) any employee benefit plan
(or related trust) sponsored or maintained by any of the foregoing is the
beneficial owner, directly or indirectly, of 35% or more of the total common
stock or 35% or more of the total voting power of the outstanding voting
securities eligible to elect directors of the Surviving Corporation, and (C) at
least a majority of the members of the board of directors of the Surviving
Corporation were Incumbent Directors at the time of the Board’s approval of the
execution of the initial agreement providing for such Reorganization, Sale or
Acquisition (any Reorganization, Sale or Acquisition which satisfies all of the
criteria specified in (A), (B) and (C) above shall be deemed to be a
“Non-Qualifying Transaction”); or


(iv)    approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.



29



